internal_revenue_service number release date index number ------------------------- -------------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-105729-07 date date legend us co state a us exchange us co group month a group cfc country a us sub --------------------------- ------------- ------------- ---------------------- ----- ------------------------------- -------------------------- --------------- ------------------------------ cfc ------------------------------------------------------------------------------------------------------------------ -------------------------------------------------------------------- ----------------------------------------------------- country b country c ------------ -------------------------- plr-105729-07 cfc country d fde fde ----------------------------------------- -------------------------- -------------------------------------- ------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- country e fde fde country f date a date b foreign_country a public corporation country a private corporation date c date d a b date e dollar_figurea dollar_figureb date f -------- ------------------------------------------ -------------------------------------------- --------------- ------------------ -------------------- -------- -------------------------------- ----------------- ---------------------- --------------------------- ----- --------------- ------------------ ------------ ---------------- -------------------- plr-105729-07 date g dollar_figurec date h ---------------- ------------ ------------------ dear ----------------- we respond to your authorized representative's date letter requesting rulings regarding the tax treatment of a proposed transaction the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the pertinent facts as described in your letter are set forth below facts us co is a publicly traded state a corporation and the common parent of a multinational controlled_group_of_corporations us co group us co ’s common_stock is traded on the us exchange the us co group files a consolidated_return for u s federal_income_tax purposes based on a week fiscal_year ending on the last saturday in month a the us co group provides a broad line of products around the world us co owns of the outstanding_stock of cfc a country a controlled_foreign_corporation and us sub a u s_corporation us sub owns of the outstanding_stock of cfc a country b controlled_foreign_corporation resident in country c under country c tax principles cfc owns of the outstanding_stock of cfc a country b controlled_foreign_corporation resident in country c under country c tax principles cfc owns a number of foreign subsidiaries that are disregarded for u s federal tax purposes specifically cfc owns through a wholly owned disregarded country d subsidiary of the outstanding_stock of fde a country d corporation and disregarded_entity for u s federal tax purposes cfc also owns through direct and indirect wholly owned disregarded entities of the outstanding_stock of fde a country e company and disregarded_entity for u s federal tax purposes fde owns of fde a country e company and disregarded_entity for u s federal tax purposes and of fde a country f corporation and disregarded_entity for u s federal tax purposes plr-105729-07 us co together with fde manufactures and sells us co group products and related_services as part of us co ’s international operations us co and fde sell products to buy-sell distributor subsidiaries within the worldwide group cfc is one of the buy-sell distributors whose primary function is to sell and distribute us co group products to customers throughout country a cfc was formed on date a cfc has authorized shares of voting common_stock with no par_value cfc common_stock and shares of voting convertible preferred_stock with no par_value cfc preferred_stock prior to date b cfc had shares of common_stock issued and outstanding all of which were held by us co cfc also had shares of preferred_stock issued and outstanding all of which were held by various unrelated minority investors minority investors cfc was formed with the intent to eventually list its shares on the foreign stock exchange in order to provide third party shareholders with a material incentive to partner with us co accordingly cfc was formed as a country a public corporation which at that time was the only country a legal entity that could be publicly listed for various business reasons the plans to publicly list cfc were eventually cancelled pursuant to an investment agreement among the minority investors cfc and us co us co purchased all of the shares of cfc preferred_stock held by minority investors over a period of time from date b through date c by date d us co had acquired all of the issued and outstanding cfc preferred_stock and became the sole shareholder of cfc given that cfc no longer has any minority investors and its sole shareholder us co no longer has any need or desire to take the company public cfc would prefer to operate in a legal entity form that maintains limited_liability for the company and its interest holders without having to maintain the same corporate governance and legal requirements as a country a public corporation therefore cfc intends to convert to a country a private corporation pursuant to country a corporate law because country a law prohibits a country a private corporation from having more than one class of stock outstanding in order to facilitate the conversion cfc intends to recapitalize the cfc preferred_stock into a number of shares of common_stock equal to the value of the preferred_stock in addition to changing cfc’s corporate form to maintain limited_liability and reduce administrative costs and burdens the us co group wants to better align the legal structure of cfc with its current operating structure by shifting the legal ownership of cfc to within the cfc legal entity structure us co has recently undertaken operational restructuring initiatives designed to improve the us co group’s future net_income by streamlining manufacturing supply chain and distribution functions to further increase efficiencies and synergies us co intends to combine the buy-sell entities within a single legal structure plr-105729-07 the following steps will be undertaken all as part of a single overall plan proposed transaction cfc and cfc will each adopt a plan_of_reorganization for u s federal_income_tax purposes that includes each of the steps described below in addition us co us sub cfc and cfc will each adopt a plan of contribution that includes step sec_3 through described below cfc will convert all of its issued and outstanding cfc preferred_stock into shares of cfc common_stock having a fair_market_value approximately equal to the fair_market_value of the cfc preferred_stock the recapitalization cfc will acquire all of the issued and outstanding cfc stock from us co in exchange for one share of cfc voting common_stock cfc nominal stock immediately after step above cfc will legally convert to a country a private corporation pursuant to country a corporate law cfc conversion a check-the-box election will be properly filed on form_8832 to classify cfc as a disregarded_entity for u s federal_income_tax purposes as of the later of the effective date of the conversion described in step above or two days after the acquisition of cfc stock described in step above the foregoing steps are hereinafter referred to as the cfc reorganization us co will contribute the cfc share received in step to us sub in exchange for no consideration immediately following step us sub contribution given that us sub will actually hold two blocks of cfc stock after the us sub contribution deemed and actual rather than the three blocks of stock it would hold if the cfc deemed stock represented actual shares contributed by us co to us sub in the us sub contribution cfc is treated as recapitalizing its outstanding_stock immediately after the us sub contribution accordingly us co is treated as transferring all of its three blocks of cfc stock deemed and actual to cfc and cfc is deemed to issue to us sub an amount of cfc stock equal to the amount of cfc stock actually held by us sub immediately after the us sub contribution deemed recapitalization cfc will contribute all of the shares of cfc a disregarded_entity for u s federal tax purposes to cfc in exchange for one share of cfc stock cfc contribution cfc will sell the shares of cfc a disregarded_entity for u s federal tax purposes to fde also a disregarded_entity for u s federal tax purposes in plr-105729-07 exchange for an amount of cash or a note approximately equal to the fair_market_value of the cfc stock cfc sale representations cfc reorganization the following representations are made with respect to the cfc reorganization a for the 12-month_period ending with the cfc reorganization us co will have been the sole shareholder of us sub and cfc and us sub will have been the sole shareholder of cfc and the only shares of us sub cfc or cfc that will have been sold issued redeemed or disposed of within the months prior to cfc reorganization will be pursuant to the conversion of a shares of us sub common_stock wholly owned by us co into b shares of class a common_stock wholly owned by us co pursuant to a recapitalization of us sub on date e a transaction that did not affect the sole shareholder of us sub and cfc and us sub being the sole shareholder of cfc throughout the 12-month_period us co has no plan or intention to cease being the sole shareholder of cfc except as described in connection with the cfc reorganization following the cfc reorganization us sub and cfc will remain in existence us co will be the sole shareholder of us sub and us sub will be the sole shareholder of cfc and there will be no plan or intention for us co or us sub to dispose_of any us sub stock or cfc stock or for us sub or cfc to issue any additional stock nor any plan or intention by us sub or cfc or any related_person as defined in sec_1_368-1 to i redeem or otherwise acquire any us sub or cfc stock ii have any us sub or cfc stock that is redeemable by its terms or other agreement or iii have any options warrants convertible securities or any other type of right that is convertible into stock_or_securities of us sub cfc or cfc that if exercised or converted would affect us co being the sole shareholder of us sub or us sub being the sole shareholder of cfc b at the time cfc acquires all of the cfc stock as well as at the effective date of cfc’s election to be treated as a disregarded_entity cfc will hold at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by cfc immediately prior to the cfc reorganization amounts used by cfc to pay its expenses cash or other_property paid_by cfc to us co if any and all redemptions and distributions except for regular normal dividends made by cfc immediately preceding the proposed transaction will be included as assets of cfc held immediately prior to the cfc reorganization plr-105729-07 c after the cfc reorganization us co will be in control of cfc within the meaning of sec_368 d except as described in the proposed transaction cfc has no plan or intention to reacquire its stock issued in the cfc reorganization e cfc will have no plan or intention to sell or otherwise dispose_of any equity in or assets of cfc at the time of the cfc reorganization except for i dispositions made in the ordinary course of business ii dispositions to cfc as described in sec_368 the regulations thereunder and revrul_2002_85 2002_2_cb_986 and iii dispositions made to disregarded entities owned by cfc any disposition to cfc described in sec_368 the regulations thereunder and revrul_2002_85 2002_2_cb_986 will not be followed by a subsequent disposition except for i dispositions made in the ordinary course of business ii dispositions described in sec_368 the regulations thereunder and revrul_2002_85 2002_2_cb_986 and iii dispositions made to entities owned by that transferor and disregarded under sec_7701 and sec_301_7701-1 through 7701-5t or to entities indirectly wholly owned by that transferor through wholly owned entities all of which are treated as disregarded entities under sec_7701 and sec_301_7701-1 et seq there is no plan or intention for cfc to cease being an entity disregarded under sec_7701 and sec_301_7701-1 through 7701-5t and except as described in the proposed transaction there will be no plan or intention for cfc or cfc to transfer any of its cfc equity or for cfc to issue any equity f no liabilities of cfc will be assumed in the cfc reorganization by any person other than cfc or a wholly owned subsidiary or entities wholly owned by them and disregarded under sec_7701 and sec_301_7701-1 through 7701-5t pursuant to sec_368 the regulations thereunder and revrul_2002_85 c b any assumed_liabilities plus the liabilities to which the cfc assets are subject were incurred by cfc in the ordinary course of its business and are associated with the assets transferred g following the cfc reorganization cfc cfc or a wholly owned subsidiary of cfc or entities directly or indirectly wholly owned by them and disregarded under sec_7701 and sec_301_7701-1 through 7701-5t including cfc will continue the historic_business of cfc or use a significant portion of cfc’s historic_business_assets in a business h at the time of the cfc reorganization cfc will not have outstanding any warrants options convertible securities or any other type of right pursuant plr-105729-07 to which any person could acquire stock in cfc that if exercised or converted would affect us co ’s acquisition or retention of control of cfc as defined in sec_368 i cfc cfc and us co will pay their respective expenses if any incurred in connection with the cfc reorganization j there is no inter-corporate indebtedness existing between cfc and cfc that was issued acquired or will be settled at a discount k neither cfc nor cfc is an investment_company as defined in sec_368 and iv l as of the effective date of the cfc reorganization the aggregate fair_market_value of the cfc assets will exceed the sum of its liabilities and the liabilities of cfc will have been incurred in the ordinary course of business and associated with the cfc assets m as of the effective date of the cfc reorganization the total adjusted_basis of cfc’s assets will exceed the sum of cfc’s liabilities plus the amount of liabilities if any to which its assets are subject n cfc is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 o the sole consideration to be received by us co in the cfc reorganization will be the cfc nominal stock consisting solely of cfc voting common_stock the cfc nominal stock will not be placed in escrow and no consideration will be issued later under a contingent arrangement the cfc nominal stock will be immediately contributed by us co to the capital of us sub for no consideration and the fair_market_value of the cfc stock owned by us sub and the fair_market_value of the us sub stock owned by us co will each increase as a result of the cfc reorganization by the fair_market_value of the cfc stock surrendered by us co in the cfc reorganization p the cfc reorganization will occur pursuant to a plan_of_reorganization adopted in step of the proposed transaction q cfc will not have changed its entity classification for u s federal_income_tax purposes within the 60-month period preceding the effective date of the cfc reorganization for purposes of sec_301_7701-3 r immediately prior to the cfc reorganization neither cfc nor cfc will be plr-105729-07 a passive_foreign_investment_company as defined in sec_1297 s the cfc reorganization will be undertaken to achieve the significant non- tax business purposes described herein t the parties to the cfc reorganization will comply with any and all reporting requirements under sec_367 sec_368 sec_6038 sec_6038b and sec_6046 with respect to the cfc reorganization u with respect to the exchange by us co of the shares of cfc for shares of cfc stock deemed and actual us co shall execute a gain_recognition_agreement in accordance with sec_1_367_a_-8 v the notice requirements of sec_1_367_b_-1 will be satisfied with respect to the exchange by us co of the shares of cfc for shares of cfc stock deemed and actual w cfc and cfc will be controlled_foreign_corporations within the meaning of sec_957 immediately before the cfc reorganization x us co will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of cfc and cfc immediately before the cfc reorganization and us co will be a sec_1248 shareholder with respect to cfc immediately after the cfc reorganization us sub contribution the following representations are made with respect to the us sub contribution a the us sub contribution will not be the result of the solicitation by a promoter broker or investment house b us co will not retain any rights or interests in the cfc stock deemed and actual transferred to us sub other than through its ownership of us sub c for the 12-month_period ending with the us sub contribution us co will have been the sole shareholder of us sub and the only us sub shares that will have been sold issued redeemed or disposed of within the months will be the conversion of a shares of us sub common_stock wholly owned by us co into b shares of class a common_stock wholly owned by us co pursuant to a recapitalization of us sub on date e a transaction that did not affect us co being the sole shareholder of us sub throughout the 12-month_period and us co will remain the sole shareholder of us sub following the us sub contribution plr-105729-07 d as of the effective date of the us sub contribution the adjusted_basis and aggregate fair_market_value of the cfc stock deemed and actual transferred to us sub will exceed the sum of the liabilities to be assumed plus any liabilities to which the cfc stock is subject if any e no liabilities will be transferred to or assumed by us sub nor will any property transferred to us sub be subject_to any liabilities for this purpose debt within cfc will not be considered transferred to or assumed by us sub f no indebtedness will be created in favor of us co as a result of the us sub contribution g the us sub contribution will occur pursuant to a plan of contribution adopted in step of the proposed transaction h all exchanges will occur on approximately the same date i there is no plan or intention on the part of us sub to redeem or otherwise reacquire any of its outstanding_stock j taking into account any issuance of additional shares of us sub stock and any sale exchange transfer by gift or other_disposition of any existing shares of us sub stock us co will be in control of us sub within the meaning of sec_368 k us co will not receive stock securities or other_property in the us sub contribution but the fair_market_value of the us sub stock owned by us co immediately prior to the us sub contribution will increase as a result of the us sub contribution by the fair_market_value of the cfc stock deemed and actual transferred to us sub in the us sub contribution l us sub will remain in existence and use its assets held at the time of the us sub contribution in a trade_or_business m us sub will have no plan or intention to sell exchange or otherwise dispose_of any stock of cfc or for cfc to issue any equity or dispose_of any of its assets other than i dispositions made in the ordinary course of business and ii dispositions made to entities wholly owned by us sub and disregarded under sec_7701 and sec_301_7701-1 through 7701-5t or indirectly wholly owned by us sub through wholly owned entities all of which are treated as disregarded entities under sec_7701 and sec_301_7701-1 et seq plr-105729-07 n us co and us sub will each pay its own expenses if any incurred in connection with the us sub contribution o us sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 p us co is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy indebtedness of us co or us sub q us sub will not be a personal_service_corporation within the meaning of sec_269a r the us sub contribution will be undertaken to achieve the significant non-tax business purposes described herein s no stock_or_securities will be issued for services rendered or to be rendered to or for the benefit of us sub in connection with the us sub contribution t us co will not perform any services to or for the benefit of us sub in connection with the us sub contribution u the parties to the us sub contribution will comply with any and all reporting requirements under sec_351 sec_6038 sec_6038b and sec_6046 with respect to the us sub contribution cfc contribution the following representations are made with respect to the cfc contribution a the proceeds received by cfc in collection of income items such as accounts_receivable at the time of the cfc contribution will be included in the ordinary taxable_income of cfc b the cfc contribution will not be the result of the solicitation by a promoter broker or investment house c cfc will transfer all of the stock of cfc a disregarded_entity for u s federal_income_tax purposes to cfc and cfc will not retain any rights or interests in the cfc stock or the underlying cfc assets other than through its ownership of cfc plr-105729-07 d the fair_market_value of the cfc stock deemed and actual received in exchange for the cfc stock will be approximately equal to the fair market of the cfc stock transferred e for the 12-month_period ending with the cfc contribution cfc will have been the sole shareholder of cfc and no cfc shares will have been sold issued redeemed or disposed of within the months prior to the cfc contribution following the cfc contribution cfc will remain in existence and cfc will remain the sole shareholder of cfc f as of the effective date of the cfc contribution the adjusted_basis and aggregate fair_market_value of the cfc assets to be transferred by cfc to cfc will exceed the sum of the liabilities to be assumed by cfc plus any liabilities to which cfc’s assets are subject g cfc’s liabilities were incurred in the ordinary course of business and are associated with its assets h except for trade payables owing from cfc to cfc that arose in the ordinary course of business there will be no indebtedness between cfc cfc or cfc at the time of the cfc contribution and no indebtedness will be created as a result of the cfc contribution i the cfc contribution will occur pursuant to a plan of contribution adopted in step of the proposed transaction j all exchanges will occur on approximately the same date k there is no plan or intention on the part of cfc to redeem or otherwise reacquire any stock or indebtedness to be issued in the cfc contribution l taking into account any issuance of additional shares of cfc stock and any sale exchange transfer by gift or other_disposition of any of existing shares of cfc stock cfc will be in control of cfc within the meaning of sec_368 m cfc will receive stock deemed and actual securities or other_property approximately equal to the fair_market_value of the property transferred to cfc n following the cfc contribution cfc will remain in existence and cfc or a wholly owned subsidiary of cfc or entities directly or indirectly wholly owned by them and disregarded under sec_7701 and treas reg plr-105729-07 sec_301_7701-1 through 7701-5t including cfc will retain and use the property transferred in the cfc contribution in a trade_or_business o cfc will have no plan or intention to sell exchange or otherwise dispose_of any stock of cfc or for cfc to issue any equity or dispose_of any of its assets other than i dispositions made in the ordinary course of business and ii dispositions made to entities wholly owned by cfc and disregarded under sec_7701 and sec_301_7701-1 through 7701-5t or indirectly wholly owned by cfc through wholly owned entities all of which are treated as disregarded entities under sec_7701 and sec_301_7701-1 et seq p cfc and cfc will each pay its own expenses if any incurred in connection with the cfc contribution q cfc will not be an investment_company within the meaning of sec_351 and sec_1_351-1 r cfc is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock deemed and actual or securities received in the exchange will not be used to satisfy the indebtedness of cfc or cfc s cfc will not be a personal_service_corporation within the meaning of sec_269a t there is no plan or intention for cfc to cease being an entity disregarded under sec_7701 and sec_301_7701-1 through 7701-5t u neither cfc nor cfc will perform any services in connection with the cfc contribution v cfc will not contribute to cfc the stock of any corporation other than cfc in connection with the cfc contribution and cfc will not own the stock of any corporation w the cfc contribution will be undertaken to achieve the significant non-tax business purposes described herein x the parties to the cfc contribution will comply with any and all reporting requirements under sec_351 sec_6038 sec_6038b and sec_6046 with respect to the cfc contribution plr-105729-07 deemed recapitalization the following representations are made with respect to the deemed recapitalization described in step of the proposed transaction a us sub will not have acquired any stock of cfc through a distribution from cfc b the only cfc stock that will have been acquired by us sub within the thirty-six month period ending with the proposed transaction will have been pursuant to the proposed transaction c all acquisitions before those described in the proposed transaction were unrelated to the proposed transaction d us sub will not have a transferred or substituted u s adjusted tax basis in any of the stock of cfc other than with respect to stock received in the us sub contribution e the fair_market_value of the cfc stock deemed to be received by us sub in the deemed recapitalization will be approximately equal the fair_market_value of the cfc stock deemed to be surrendered and cfc will not provide any other form of consideration f us sub will exchange its cfc stock deemed and actual in the deemed recapitalization solely for cfc stock and no other_property or money will be transferred or received in the deemed recapitalization g except as provided in the proposed transaction the deemed recapitalization will not affect the conversion rights or other privileges of any stock or stock_rights of cfc shares whether or not involved in the deemed recapitalization h us sub does not have any rights to put or otherwise redeem its shares of cfc stock i cfc will not have made any dividends with respect to its stock within the five years preceding the deemed recapitalization except for cash dividends in the amounts of dollar_figurea and dollar_figureb distributed to us sub its sole shareholder on date f and date g respectively and except for a cash dividend or dividends of up to dollar_figurec billion that might be made to us sub before date h to be in turn transferred by dividend or loan to us co and used by us co in its unrelated acquisition of an unrelated target company and there will be no dividends in arrears with respect to the cfc stock plr-105729-07 j cfc does not have any outstanding_stock options warrants convertible securities or any other right that is convertible into stock_or_securities of cfc k cfc will not have any plan or intention to redeem or otherwise acquire any of the shares to be issued in the deemed recapitalization nor will the cfc stock be redeemable by its terms or other agreement l the deemed recapitalization will be effected in a manner that complies with all applicable legal and regulatory requirements m the deemed recapitalization will not be part of a plan to increase periodically a stockholder’s proportionate interest in the assets or earnings_and_profits of cfc n the deemed recapitalization will occur pursuant to a plan_of_reorganization adopted in step of the proposed transaction o the aggregate fair_market_value of the cfc assets will exceed the sum of its liabilities and the fair_market_value of the cfc stock will be positive p the deemed recapitalization will achieve the significant non-tax business purposes described herein q the parties to the deemed recapitalization will comply with any and all reporting requirements under sec_367 sec_368 sec_6038 sec_6038b and sec_6046 with respect to the deemed recapitalization cfc sale the following representations are made with respect to the sale of cfc stock a cfc was and will be duly formed and a valid corporation under all applicable laws and regulations in country b and it is and will be treated as a corporation for u s federal tax purposes under sec_7701 and sec_301_7701-1 through 7701-5t b fde was and will be duly formed and a valid country e holding_company under all applicable laws and regulations it is and will be treated for u s federal tax purposes as a disregarded_entity under sec_7701 and treas reg through 7701-5t and as a branch of cfc because it is indirectly wholly owned by cfc through wholly owned entities all of which are treated as disregarded entities under sec_7701 plr-105729-07 and sec_301_7701-11 through 7701-5t rulings cfc reorganization based solely on the information submitted and the representations set forth above we rule as follows the recapitalization and cfc conversion will be disregarded for u s federal_income_tax purposes as a transitory step in the proposed transaction the cfc reorganization will be treated for u s federal_income_tax purposes as if cfc acquired substantially_all of the assets of cfc in exchange for cfc nominal stock and in constructive exchange for deemed cfc shares cfc deemed stock cfc will be treated as if it distributed the cfc nominal stock and cfc deemed stock to us co in complete dissolution of cfc pursuant to an overall plan_of_reorganization the acquisition by cfc of substantially_all of the assets of cfc solely in exchange for its stock will qualify as a reorganization within the meaning of sec_368 cfc and cfc will each be treated as a party to the reorganization sec_368 no gain_or_loss will be recognized by cfc upon the acquisition of substantially_all of the assets of cfc solely in exchange for cfc stock deemed and actual sec_1032 the aggregate basis of the cfc assets held by cfc immediately after the cfc reorganization will be the same as cfc’s basis held in the assets immediately prior to the cfc reorganization sec_362 the holding_period of the cfc assets acquired by cfc will include the period of time cfc held such assets sec_1223 cfc will succeed to and take into account as of the close of the day of the transfer the items described in sec_381 of cfc sec_381 and sec_1_381_a_-1 no gain_or_loss will be recognized by cfc upon the transfer of substantially_all of its assets to cfc solely in exchange for cfc stock deemed and actual sec_361 and sec_357 plr-105729-07 no gain_or_loss will be recognized by cfc upon the distribution of the cfc stock received to us co sec_361 no gain_or_loss will be recognized by us co on the transfer of its cfc stock in exchange for the actual and constructive receipt of shares of cfc stock sec_354 the aggregate basis of the cfc stock deemed and actual held by us co immediately after the cfc reorganization will be the same as its basis in the cfc stock immediately prior to the cfc reorganization sec_358 the holding_period of the cfc stock received by us co will include the period of time us co held its cfc stock prior to the cfc reorganization provided the cfc stock was held as a capital_asset on the date of the cfc reorganization sec_1223 the exchange by us co of the shares of cfc for shares of cfc stock deemed and actual will be an exchange to which sec_1_367_b_-1 and -4 a apply us sub contribution for u s federal_income_tax purposes immediately following the cfc reorganization us co will be treated as contributing the cfc stock deemed and actual received in the cfc reorganization to us sub and us sub will be treated as if it issued additional shares of its stock in constructive exchange for cfc stock deemed and actual no gain_or_loss will be recognized by us co upon the transfer of cfc stock deemed and actual to us sub sec_351 and sec_357 the aggregate adjusted tax basis of the us sub stock held by us co immediately after the us sub contribution will be increased by the aggregate adjusted tax basis of the cfc stock deemed and actual held by us co immediately prior to the us sub contribution sec_358 the holding_period of the us sub stock held by us co should include the period of time us co held the cfc stock deemed and actual provided such cfc stock was held as a capital_asset by us co on the date of the us sub contribution sec_1223 no gain_or_loss will be recognized by us sub upon the deemed issuance of its shares sec_1032 plr-105729-07 us sub’s aggregate basis in the cfc stock deemed and actual immediately after the us sub contribution will be the sum of its basis in the cfc stock actual immediately before the us sub contribution plus us co ’s basis in the cfc stock deemed and actual immediately before the us sub contribution sec_362 the holding_period of the cfc stock acquired by us sub will include the period of time us co held such stock sec_1223 cfc contribution the cfc contribution will not prevent the cfc reorganization from otherwise qualifying as a reorganization under sec_368 sec_368 and revrul_2002_85 2002_2_cb_986 for u s federal_income_tax purposes cfc will be treated as transferring all of the assets of cfc to cfc solely in exchange for cfc stock no gain_or_loss will be recognized by cfc upon the transfer of the cfc assets to cfc sec_351 and sec_357 the aggregate adjusted tax basis of the cfc stock held by cfc immediately after the cfc contribution will be increased by the excess of cfc 1’s aggregate basis in the cfc assets over the sum of cfc liabilities assumed in the cfc contribution sec_358 the holding_period of the cfc stock received by cfc in the cfc contribution will include the period of time cfc held the cfc assets transferred in the cfc contribution provided such assets were held has capital assets on the date of the cfc contribution sec_1223 no gain_or_loss will be recognized by cfc upon the issuance of its stock deemed and actual in exchange for the assets of cfc sec_1032 the aggregate basis of the cfc assets held by cfc immediately after the cfc contribution will be the same as cfc 1’s basis held in the cfc assets immediately prior to the cfc contribution sec_362 the holding_period of the cfc assets acquired by cfc will include the period of time cfc held such assets sec_1223 cfc will succeed to and take into account as of the close of the day of the transfer the items described in sec_381 of cfc sec_381 and sec_1_381_a_-1 plr-105729-07 deemed recapitalization for u s federal_income_tax purposes immediately following the us sub contribution us sub will be treated as though it transferred all of its cfc shares deemed and actual to cfc and cfc will be treated as if it issued to us sub an amount of cfc shares equal to the amount of cfc stock actually held by us sub immediately after the deemed recapitalization the deemed acquisition by cfc of all of its outstanding_stock in constructive exchange for cfc stock will be treated as a reorganization within the meaning of sec_368 no gain_or_loss will be recognized by us sub on the transfer of its cfc stock deemed and actual to cfc in constructive exchange solely for shares of cfc stock sec_354 the aggregate basis of the cfc stock held by us sub immediately after the deemed recapitalization will be the same as the aggregate basis held by us sub in the cfc stock deemed and actual immediately prior to the deemed recapitalization sec_358 the holding_period of the cfc stock constructively received by us sub will include the period of time us sub held the cfc stock deemed and actual provided such stock was held as a capital_asset on the date of the deemed recapitalization sec_1223 no gain_or_loss will be recognized by cfc upon the acquisition of its stock deemed and actual in constructive exchange solely for cfc stock sec_357 sec_361 and sec_1032 the aggregate basis of the assets held by cfc will not be changed by the deemed recapitalization sec_362 the holding_period of the cfc assets will not be changed by the deemed recapitalization sec_1223 the items of cfc described in sec_381 will not be changed by the deemed recapitalization sec_381 sec_1_381_a_-1 and revproc_2003_48 2003_1_cb_863 cfc sale the sale by cfc of the cfc shares to fde in exchange for cash or a note will be disregarded for u s federal tax purposes plr-105729-07 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding the following the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 or b apply to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any internal restructuring transaction in this ruling letter the application of sec_1503 to any dual_resident_corporation that is involved in a putative triggering event in connection with any of the transactions described above procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the ruling letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative cc _lisa a fuller_________ lisa a fuller senior counsel branch office of associate chief_counsel corporate sincerely
